Citation Nr: 0511079	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a 
fractured right clavicle


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1960 to February 
1961. 



One of the matters the Board must address is which issue is 
properly before it at this time.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required: There must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis for the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2004).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office issued on January 17, 
2002.  

In April 2002, the RO received the veteran's notice of 
disagreement to the RO's decision.  The RO issued a statement 
of the case in October 2002.  

As noted, a substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the veteran, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later. 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302. Where a veteran files a timely notice of disagreement 
but fails to timely file a substantive appeal, the appeal is 
untimely and must be dismissed. Roy v. Brown, 5 Vet. App. 
554, 556 (1993).

The one-year period from the date of mailing of the 
notification of the determination being appealed ended on 
January 17, 2003.  The RO did not receive the veteran's 
substantive appeal on or before January 17, 2003.  The RO did 
receive, however, a substantive appeal from the veteran 
signed and dated January 21, 2003, without a postmark.



VA regulation provides under 38 C.F.R. § 20.305(a) that, in 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA. In calculating this five-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  The Board must presume that the RO received the 
veteran's substantive appeal on January 21, 2003.  Pursuant 
to 38 C.F.R. § 20.305(a), January 17, 2003, falls within the 
five-day period prior to January 21, 2003, after excluding 
Saturday and Sunday.  Therefore, the Board finds that the 
veteran perfected his appeal with respect to the issue listed 
on the title page of this action.

A hearing was held in June 2004, before the undersigned 
Veterans Law Judge sitting at the RO, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.


FINDING OF FACT

There is competent evidence of a nexus between the veteran's 
residuals of a fractured right clavicle and the injury 
described during service.


CONCLUSION OF LAW

Service connection for residuals of a fractured right 
clavicle is established.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board has considered whether the 
notice and duty to assist requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002). Given the favorable action taken below, however, the 
Board concludes that no further action pertinent to this 
appeal is required at this time.

II.  Applicable Law

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

First, the veteran argues that he suffers from residuals of 
an in-service right shoulder injury.  The veteran maintains 
that he fell during training exercises and injured his right 
shoulder.  He recollects immediately seeking medical 
treatment.  The veteran testified before the undersigned in 
June 2004 that a young medic told him that he had fractured 
his right clavicle.  The veteran recollected that he could 
see the bone sticking out under the skin.  The medic did not 
have an x-ray machine, but the medic explained to him that 
the right clavicle was clearly broken based on physical 
examination and observation.  The veteran testified before 
the undersigned that he did not want to miss any training.  
If he had, he was afraid that he would have been held back 
several weeks.  As a result, he did not complain about the 
injury and he completed his training.  Subsequently, the 
veteran never received proper treatment for the right 
shoulder injury.

The service medical records are negative for complaints or 
treatment for a fractured right clavicle.

Recent x-ray studies of the veteran's right clavicle show 
residuals of an old, healed fracture of the right clavicle.  
According to a March 2001 VA radiology report, the examiner 
noted that there was a cortical bone at both sides of the 
distal clavicle fracture and approximately one-centimeter 
separation.  The examiner's impression regarding the right 
clavicle was nonunion of longstanding fracture.

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Although the veteran is not a medical professional, his is 
competent to describe how his right shoulder looked when he 
was injured during service.  He observed that the bone in his 
right shoulder was sticking out under the skin.

In addition, the current radiology studies show an old 
fracture of the right clavicle, with residual nonunion.  
Given the facts of this case, the Board resolves doubt in the 
veteran's favor and finds that the evidence supports service 
connection for residuals of a fractured right clavicle.  
38 U.S.C.A. § 5107(b).  The appeal is granted.     


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for residuals of in-
service fracture of the right clavicle is granted. 


	                        
____________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


